Citation Nr: 1138912	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-24 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether an overpayment of disability compensation benefits in the amount of $1,775.00 (due to the death of the Veteran's spouse) was properly created.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that an overpayment of disability benefits had been received by the Veteran.  The Veteran disagreed and contested the validity of the debt. 

The Veteran testified during a Board hearing, held by the undersigned, in July 2009.   A copy of the hearing transcript has been associated with the record.  The issue was remanded by the Board for further development in April 2010.


FINDINGS OF FACT

1. The Veteran was in receipt of VA disability benefits, to include an additional award for her dependent spouse, also a veteran in receipt of VA disability benefits. 

2. The Veteran's spouse died in March 2006. 

3. In April 2006, the Veteran filed a claim for Dependency and Indemnity Compensation (DIC) benefits and VA burial benefits; a notarized copy of her spouse's death certificate was received by VA at that time.

4. The Veteran has been charged with an overpayment of VA disability benefits in the amount of $1,775.00, representing the amount she received in additional VA disability benefits for her dependant spouse between April 1, 2006 to May 1, 2007, based on her failure to timely report the death of her spouse during that time period. 

5. Based on the evidence of record, the overpayment was solely the result of VA administrative error.


CONCLUSION OF LAW

The overpayment of VA pension benefits in the amount of $1,775.00 was based upon sole VA administrative error, such that the debt was invalid, the reduction was not proper, and the overpayment was not properly created.  38 U.S.C.A. §§ 1521, 5112, 5302 (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.911, 1.956, 1.962, 3.3, 3.23, 3.500, 3.660 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, the VCAA does not apply to the issue at hand.  See Barger v. Principi, 16 Vet. App. 132 (2002); see generally Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000).  Further, as the Veteran's claim is granted herein, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II.  Validity of the Debt

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962 (2010).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2010).

In this case, the Veteran was in receipt of VA disability compensation at a rate of 100 percent from March 1998.  Further, she was in receipt of additional compensation for her dependent spouse, also a veteran in receipt of VA disability at a rate of 100 percent.  The Veteran's spouse died in March 2006.  

In April 2006, the Veteran filed a claim for VA burial benefits, VA Dependency and Indemnity Compensation (DIC), and submitted a copy of her spouse's death certificate.  Also of record is a letter from the Veteran, dated July 8, 2006, in which she noted that she was a widow.  That letter contained a statement in which she advised VA that her spouse was a veteran in receipt of VA benefits at the time of his death.  

In May 2007, she received a VA letter which stated that her application for DIC benefits was received in April 2006, along with her spouse's death certificate.  Based on this information, VA removed her dependant spouse from her award effective April 1, 2006, the first of the month following his death on March 30, 2006.  It was further noted that the Veteran's VA benefits would be reduced, so as to recover the overpayment.  A letter from the VA Debt Management Center, dated May 26, 2007, informed her that she had been overpaid VA compensation benefits in the amount of $1,775.00.

In response, the Veteran submitted a copy of her spouse's death certificate, a Financial Status Report dated June 19, 2007, and a VA hearing request.  She informed VA that she notified VA immediately following the death of her dependant spouse.  See Letter, June 19, 2007.

The Veteran testified before a Decision Review Officer (DRO) in May 2008.  At that time, she stated that VA was notified of her spouse's death by phone and by mail in April 2006.  She further testified that she informed VA that her dependent spouse, also a veteran, was included in her VA compensation award, and that her award should be amended to reflect his death.  She stated that VA informed her that her dependent spouse had been removed from her award at the time of her husband's death.  

In her formal appeal to the Board, VA Form 9, dated July 16, 2008, the Veteran stated that she followed the procedure of notifying VA of her spouse's death, to include sending a notarized copy of his death certificate in April 2006.  She also stated that she received a letter from VA notifying her that her dependant spouse had been removed from her award in March 2006.  

During the Veteran's July 2009 Board hearing, she testified that she did everything within her power to notify VA of her spouse's death properly and timely, and that VA had knowledge of the her spouse's death, less than one month following his death, in April 2006.  She stated that, in addition to filing a claim for Dependency and Indemnity Compensation (DIC), she submitted a copy of his death certificate, filed a claim for VA burial benefits, and notified VA of her spouse's death via telephone.  Her representative pointed out that VA had constructive knowledge of her spouse's death, and that VA simply failed to act for approximately 13 months.  See Transcript, p. 6.  The representative noted that VA must have known of the death of the Veteran's spouse, as DIC benefits were granted shortly after her claim was received in April 2006.  See Transcript, p. 7.  The Veteran testified that her compensation from VA was paid via direct deposit, and thus she was not aware that her dependency award had not been adjusted.  See Transcript, p. 9.  

Following an April 2010 Board remand, additional evidence was associated with the record.  The record now contains a copy of the Veteran's DIC claim, received on April 21, 2006.  Also of record is the Veteran's claim for VA burial benefits, also received by VA on April 21, 2006.  This claim included a notarized copy of the Veteran's spouse's death certificate.  While a report of contact dated April 2006 was not associated with the file, the Board has determined that VA had notice of the death of her dependant spouse less than one month following his death in March 2006.

Accordingly, while the Board acknowledges that the Veteran received benefits to which she was not entitled following the death of her spouse, the overpayment in question is not a valid debt due to VA administrative error, as VA had constructive notice of her spouse's death less than one month after the date of his death.  As to whether the Veteran should be required to pay an indebtedness for the one month period immediately following the death of her spouse on March 30, 2006, the Board concludes that stoppage of the Veteran's dependency award within one day following the death of her spouse would not have been feasible, and therefore no valid debt was created in this case, to include the one-month period beginning April 1, 2006.  See 38 U.S.C.A. § 5112(b)(2); 38 C.F.R. §§ 3.501, 3.652(a) (2010).


ORDER

The creation of an overpayment of compensation benefits in the calculated amount of $1,775.00 was not proper.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


